 In the Matter of Coos BAY LUMBERCOMPANYandLOCAL 7-394,INTERNATIONAL WOODWORKERS OF AMERICA, C. I.O.Case No. 19-R-1385.-Decided June 4, 194511M1essrs.E H. Cardand J.PG'.Forrester,ofMarshfield, Oreg', for' theCompany.Messrs James Landye, Worth Lower v, A F. Hartmig,andGeorgeBrown,of Portland, Oreg.,W. L. Harris,ofReedsport, Oreg., and1111r.R E Eiigelking,of Roseburg, Oreg, for the Union.Mr Erwin A. Peterson,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENTOF TIIE CASEUpon a petition duly filed by Local 7-394, International Woodworkers ofAmerica, C. I. 0., herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees of CoosBay Lumber Company, Marshfield, Oregon, herein called the Company,the National Labor Relations Board provided for an appropriate hearingupon clue notice before Joseph Holmes. Trial Examiner. Said hearing washeld at iVfarshfield, Oregon, on November 3, 1944. The Company and theUnion appeared and participated. All parties were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing On the issues The Trial Examiner's rulings made at thehearing are free from prejudicial error and are hereby affirmed. All partieswere afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYThe Coos Bay Lumber Company is a Delaware corporation engaged inlogging and the manufacture of lumber`ancl lumber products. It maintains62NLRB.No1193 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDa sawmill and planning mill at Marshfield, Oregon, and logging operationsat Fairview, Edenridge, and Bone Mountain, in the State of Oregon. We .are here solely concerned with the logging operations. All of the logs cut foruse in the manufacture of lumber and lumber products are obtained in theState of Oregon. The annual value of logs is approximately $2,000,000, andthe annual value of the lumber manufactured from these logs is approxi-mately $3,000,000. Substantially all of the finished products are shipped to-points outside the State of Oregon.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act. 'II. THE ORGANIZATIONINVOLVEDLocal 7-394, InternationalWoodworkers of America, affiliated with theCongress of IndustrialOrganizations, is a labor organizationadmitting tomembership employees of the Company.III.THE QUESTION CONCERNING REPRESENTATIONOn August 11, 1944, the Union orally requested the Company to recog-nize it as the statutorybargainingagent for the Company's employees. TheCompany declined to recognize the Union and questioned the appropriate-ness of the requested collective bargaining unit.A statement of a Field Examiner, introduced into evidence at the hear-ing, indicates that the Union represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a questionaffectingcommerce has arisen concerning therepresentation of employees of the Company within the meaning of Section9 (c) and Section Z (6) and (7) of the Act.IV. THEAPPROPRIATE UNITThe parties -are in agreement that all production and maintenance em-ployees at the Company's logging operations at Fairview, Edenridgei andBone Mountain, Oregon, excluding clerical employees, railroad, shop, andmaintenance employeesin a unitpreviously established by the Board,' andsupervisory employees constitute an appropriate unit. However, the partiesdisagree as to bull bucks, hook tenders, head mechanics, truck foreman, headloaders, head cook, chiefengineer,construction foreman, and scalers. TheCompany would exclude them as supervisory, and the Union would includethem.1The Field Examiner reported that the Union submitted 54 application-for-membership and authori-cation cards,42 of which bore names listed on the Company's pay roll of September 15, 1944, whichcontained the names of 132 employees.At the hearing,the Union submitted to the Trial Examiner anadditional 21 application-for-membership and authorization cards,ofwhich 6 bore the names ofpersons whose names appear on the above pay roll2 In theMatter ofCoosBay Lumber Company,14 N L. R. B 1206,the Board found appropriate aunit of certain employees in specified job classifications of the Company's manufacturing operations.The Union was subsequently certified as the collective bargaining agent for that unitSeeMatter ofCoos Bay Lumber Company,18 N. L. R. B. 696 COOS BAY LUMBER COMPANY95The Company employs a logging superintendent and three camp fore-men.' The logging superintendent is over the three camp foremen who arein charge of the three logging camps. All of the logging employees, includ-ing the classifications in dispute, are under the supervision of the campforemen. The parties agree that the logging superintendent and the campforemen are supervisory employees and should be excluded from the unitas such.Bull bucks.The Company has 3 bull bucks, one at each camp. Each bullbuck is in charge of 18 to 25 fallers, buckers, and scalers. All but 1 are paidan hourly rate of $1.50 per hour. One receives a monthly salary. The fallersand buckers have an hourly rate of $1.20 and $1.17/ per hour, respectively.However, the fallers and buckers are paid on a piece-work basis and theirtotal earnings are more than the bull bucks.,Hook tenders.There are three hook tenders at each of the three camps.They are in charge of the donkey machine crews and the "cats." The recorddoes not disclose the size of the hook tender's crew. The hook tenders arepaid $1.42/ per hour while the cat drivers are paid $1.40 per hour.Head mechanics.There are three head mechanics, one at each camp. AtFairview, the head mechanic has three mechanics under his supervision. AtBone Mountain and Edenridge, there is only one mechanic besides the headmechanic. The head mechanics are paid $1.50 per hour while regularmechanics are paid $1.20 per hour.Head loaders.There are six head loaders, two at each camp. Of the twoat each camp, one is at the main operation and the other is at the railroadreloading. The average size of the head loader's crew is three employees. Thehead loaders receive $1.32/ per hour while'second loaders receive $1.12/per hour.Truck foreman.The truck foreman is at the Bone Mountain Camp. Hehas nine truck drivers under his supervision. He receives $1.50 per hour,and the regular drivers receive $1.15 per hour.Head cook.The head cook is at the Edenridge Camp. She has two em-ployees under her supervision. The record does not show how much thehead cook or the other cooks are paid.Chief engineer.The chief engineer is in charge of a crew of from one tothree men. His duties vary to a large extent. He may have a crew layingout truck roads, railroads, logging lines, section lines, property lines, or"most anything which would be the duty of a registered engineer." Therecord does not disclose how much he is paid.Construction foreman.He is in charge of a crew ranging from 4 to 18men. At the time of the hearing, he had 4 men under his supervision. Therecord does not show the construction foreman's rate of pay:Scalers.There are nine scalers in the three camps. The scalers are under8Also referred to in the recorda, campsuperintendents 96DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe supervision of the bull bucks. Scalers are in charge of crews of buckers,who are also under the supervision of the bull bucks. A scaler receives$1.22% per hour which is slightly more than the hourly rate' of- a bucker;however, as previously noted, because of the piece-work rate for buckers,the buckers earn even more than the bull bucks.The employees in dispute direct and guide the work of the members oftheir crews, they spend a majority of their time working along with theircrews; they work the same number of hours; they are hourly paid, theyreceive time and a half for overtime; they have the same vacation rights andworking conditions as the rest of the employees, and they are all under thesupervision of the camp foreman.The Company's logging superintendent testified, generally, that all theemployees in dispute have authority to hire, promote, discharge, discipline,or otherwise effect changes in the status of employees, or effectively recom-mend such action. The only instances referred to in the record showingspecific exercise of such authority are as follows : the bull bucks originallyhired some of the buckers in the cutting crews, the truck foreman hired allof the truck drivers, and a hook tender was on one occasion in completecharge of his crew for a period of several months when he and the crewWere 7 or 8 miles away from the nearest camp, being visited by the campforeman once or twice a week. The Union sought to refute this evidence byshowing that in typical logging operations in the Pacific Northwest, suchas the Company's, employees in the disputed classifications are treated byunions, employers, and other governmental agencies as non-supervisorypersonnel. In addition, witnesses for the Union testified, in effect, that theemployees in question are simply heads of teams, work leaders, rather thansupervisors in the usual sense.'It appears that both the A. F. L' and the C. I. O. organizations havingjurisdiction over employees in logging operations, as well as the IndustrialEmployees' Union, Inc., an unaffiliated organization in the field, adnut tomembership employees in the disputed classifications. The Union assertsthat bull bucks, hook tenders,et al.,are key men in its organization andwere leaders in the fight for union recognition and improved working con-ditions in the Pacific Northwest. Witnesses for the Union explained at thehearing that in certain large operations the bull buck is, in fact, a loggingsuperintendent who outranks the camp foreman," and they stated that in4This testimony,which was uncoutiail c,tiii. ssasgiven b) Albert Hartung, RegionalUncctui forthe C T O,State of Oregon,and founerly a—istant duector of organization of the InternationalWoodworkers of America,the lateworth Lowery who was president of the inteination.ilWood-workers of America at the time of his death,and WilliamF.ffarri,, international cxectilive memberand international representative of the internationalwoodworkcis of America5According to Peterson'sHandbook of Lobor,Untonc(American Council of Puhlic Affairs, 1944),the international Brotherhood of C.irpcntersand joiners,which has jurisdiction ovet -logging andlumber operations,requires foremen to he nicmher, of the unionWorth f.owety cited tic operationsat \VcycihacuserTimber Company as an example of this -SecMatte) of Wcyciliacasci 7tnibci Company,35 N. L if L' 810 COOS BAY LUMBER COMPANY\97such instances, of course, the bull buck should be excluded from the bar-gaining unit, but they insisted that ordinarily the line between supervisionand ordinary employees should be drawn between the camp foreman andthe bull buck. There is considerable evidence to indicate that this testimonyreflects the actual collective bargaining practice in the industry. The Colum-bia Basin Loggers' agreement,' a collective bargaining contract between theUnion and a group of employers in the Pacific Northwest, covers a unit oflogging employees including the disputed classifications and excluding only"full-time superintendents, camp foremen .." as 'supervisory employees.The seniority provision in this contract applies to everyone under campforemen and includes bull bucks, hook tenders,et al.As testified to byHartung, Lowery, and Harris, the employees m the disputed classifications"bump back" through their departments in slack times and in good timesthey move up. The record shows that the unit covered by the ColumbiaBasin agreement has been in existence since 1936. A second multiple-employer contract, which was introduced in evidence at the hearing, appar-ently covers a similar unit.'.An official of the Company assisted the employergroup which negotiated this latter contract. The late Worth Lowery, Inter-national President of the I.W. A., testified, at the hearing, that the Unionholds contracts covering approximately 300 other operations in the Douglasfir belt, which likewise cover the disputed classifications. It is evident thatthis collective bargaining practice is not universal, for the Board has ex-cluded bull bucks and others of the disputed categories from the unit in anumber of cases, sometimes at the request of the I. W A.° This is the firstcase, however, in which a full record reflecting custom and practice in theindustry has been before us, and we do not regard our prior decisions asnecessarily controlling hereSo far as the practice of other governmental agencies is concerned, itappears that the employees in the disputed classifications, unlike profes-sional, executive, and administrative employees, are considered non-exemptunder the Fair Labor Standards Act and, accordingly, are entitled to timeand a half for overtime.n° The West Coast Lumber Commission of the WarLabor Board considers the employees in dispute as non-supervisory, andhas included rates of pay for such employees in its table of guide rates forTA copy of this contract is in evidencesThe recognition clause of the Coos Hay district agreement provides that "During the ifs of thisagicement, the union shall he the sole collective bargaining agency for all employers in the operationof the emplover excluding supervisory and clerical employees " During the negotiations of thatcontiact the employer group sought the expiess exclusion of hook traders, bull bucks, and scalersas supervisorsAfter some negotiations the emplo)ers dropped that contention and agieed to thepresent clause°Matter of Stone Logging & Constructing Company,53 N L R B303,Matter of Deep RivciLumberCompany, 37 N L. R B 210,Matter ofLouisLnmbci Company,31N 1, R B688,MatterofMedford Corporation,30 N L R B 256,Matter of Deep River Timber Company,10N LR B 904r° Thewage and Hour Division's standard definition of an executive employee, although notidentical to our custoni.uy definition of a supsivisoiy eniplo3cc, is vciy similar 98DECIS1ONTS OF NATIONAL LABORRELATIONS BOARDthe Douglas Fir Belt. The War Labor Board approveda unilateralapplica-tion by the Company on May 15, 1944, which provides for specified hourlyrates of pay for all of the Company's logging employees, including the dis-puted classifications. TheWar Labor Board has also issued directives indispute cases which provide,inter alia,for rates of pay of employees in thedisputed classifications to be incorporated in collective bargaining contract-.-The War Manpower Commission requires that all logging employees, in-cluding the disputed categories, shall obtainreleases fromtheWar Man-power Commission before they can change employers. However, campforemen and those employees definitely considered as supervisory do nothave to obtain releases.' The Company does not deny that the custom in thePacific Northwest is to include the disputedcategories in bargaining units.Nor did the Company establish at the hearing that the function and statusof its employees in the disputedclassifications are unusualor materiallydifferent from the positions of like employees in other logging operationsin the area.In consideration of all the evidence respecting the duties, compensation,ll orking conditions, and authority of the employees in the disputed cate-gories, and their treatment by unions, employers, and other governmentalagencies in collective bargaining and otherwise, we are of the opinion thatthey may properly be grouped with non-supervisory employees for purposesof collective bargaining. It is true that the employeesin question are super-visors in the sense that they direct the work of others ; and some of them atleast appear to exercise at times the authority to hire, promote, discharge,discipline, or otherwise effect changes in the status of employees, or effec-tively recommend such action.' It has been the-Board's general practicesince the early years of the Act to exclude supervisory employeesexercisingIt This is according to the tiniefuted testnuony of Albert Hartung who is a member of the TwelfthRegionalWar ManpowerCommission and also an alternate member of the Appeals Board of theWar Manpower Commission for the State of Oregon.12Working'super visors in Northwest logging camps such as those here involved are difficult toclassify with respect to their exercise of substantial supervisory authority.We have sometimes foundthat a hook tender of bull buck, for example, was a supervisory employee within the meaning of ourusual definition,in other cases we have found the contrary.CfMatter of Smith Wood Products, 45N L R B 787, Matterof SoundTimber Company, 8 N L. R.-B.'844;Matter of Union Lumber Co,53 N L. R B 567,Matter of Caspar Lumber Co,55 N. L. R B.819. Nevertheless,despite variationsas to-the degree of supervisory authority exercised by such employees, caused in large part, no doubt,by differences in the size of the camps where they are employed,it is obvious that the functions andstatus of employees in each of these familiar categories are essentially uniform throughout the areaIn the instant case if we deemed controlling our general policy of excluding from the unit employeesvested with supervisory authority as above defined, we should beconstrainedto reopen the record forthe purpose of seeming additional evidence iespecting the quantum of such authority actually exer-cised by the employees in dispute, for we are by no means convinced that all of them are, in fact,"supervisors"within the meaning of the general rule However,we find it unnecessary to decide thisissue since we consider that other factors ale determinative of the question whether the bull buckshook tenders, and others should be excluded from the bargaining unit here COOS BAY LU ill BE'R COM ['_ANY.99such authority from units comprising their subordinate employees." TheBoard has long recognized, however, that various circumstances indicativeof community of interest between supervisors and subordinates, especiallycustom in the particular industry or trade, may justify departure from itsgeneral policy of segregation ^4 Where the industry or trade is highly union-ized, generally or in the particular area, where the principal labor organi-zations competing in the field have traditionally admitted supervisory em-ployees to membership ; and where both employers and unions have as acustomary matter and by common consent treated such supervisors as com-ponents of the ordinary employees' group for the purposes of collective bar-gaining, the usual reasons for segregation of supervisors disappear. Such acustom demonstrates that there is strong community of interest in thesubject matter of collective bargaining between supervisory and rank-and-file employees; it also indicates that the personal activity of the supervisorsin supporting or opposing particular unions which may he seeking theallegiance of the non-supervisory employees, is unlikely to be interpretedbn the latter as reflecting management policy. Thus, where such customprevails, the danger is remote that the union activity of supervisors willoperate to impair the organizational freedom of ordinary employees. More-over, a custom of including supervisory employees in the general bargainingunit also affords assurance that collective bargaining on this basis, in theparticular industry or trade, has not in practice undermined essential dis-ciplinary relationships between workers and supervisors, or otherwisetended to disrupt production.We are satisfied from the record now before13 SeeMatter of R C. A. Manufacturing Company, Inc , 2 NL R. B 159;Matter of United PressAssociation, 3N. L. R. B. 344;Matter of Keystone Mfg Co,7N. L R. B172;Matter of RexManufacturing Co., Inc.,7 N. L. R. B. 95;Matter of Roberti Brothers, Inc,8 N L. R. B. 925;MatterofA Fink and Sons Co., 9N. L. R. B. 441;Matter of The Texas Company,11N L. R B. 925,Matterof Armour & Co,15 N. L. R. B 268;Matter of Virginia Bridge Co.,29 N L R. B 241; N L R BEighth Annual Report, p.56; Cf.Matter of Roma Wine Company,7 N. L R B. 135 The criteriafor identification of supervisory employees subject to this general policy were stated definitely in.fatter of Douglas Aircraft Co.,50 N. L. R. B. 784Neither the decision of the majority of the Board inMatter of Mai yland Drydock Co ,49 N. L.R. B. 733, nor the recent majority decision inMatter of Packard Motor Car Co, 61 NL R B 4,modifying the prior cited case, directly affects this familiar rule of exclusion-iiThe exception, based upon custom in the trade, applicable to full-fledged supervisors in theprinting trades is firmly established. SeeMatter of W F Hall Printing Company,51N L R. B. 640;Matter of Chicago Rotoprint Co,45 N. L. R B. 1263, and citations therein In addition, in casesinvolving other trades or industries, the Board has not infrequently included supervisory employeesin rank-and-file barga'ning units where the community of interest between supervisors and subordi-nates was demopstrated by such factors as participation in the same work, eligibility of supervisorstomembership in the union or unions interested in the case, or a history of collective bargaining inthe particular plantwherebythe supeivisors weie included in the unit SeeMatter of CampbellMachine Co,3N. L R. B. 793;Matter of Jones Lumber Co., et al.,3N L. R. B 855;Matter ofSantaFe Trails Transportation Co,7N. L. R. B. 358;Matter of Richmond Hosiery Mills, 8N L. R. B. 1073;Matter of Merrimack Mfg Co,9 N. L. R. B. 173;Matter of Willys OverlandMotors, Inc., 9N. L. R. B 924;Matter of Shell Petroleum Corporation,9N L R B 831, but ofThird Supplemental Decision and Amendment to Certification, 52 N. L R B 313, and Fourth Sup-plemental Decision, etc., 56 N. L. R B 318, in the same case;Matter of Leviton Mfg Co . 27N. L R. B. 735;Matter of UnitedStatesRubbcr Company,30 N L R B 1074,Matter of J CSanders Cotton Mill Co ,31N L R B 298 CfMatter of Victor Chemical Woo ks, 52 NL R B194;Matter of Duval-Texas Sulphur Co.,53 N. L. R. B. 1387. 100 -DECISIONS OF NATIONAL LABOR RELATIONS BOARDit.,,that in the average small or medium Northwest logging operation, suchas the Company',,, working supervisors subordinate to the camp foreman,in the classifications here in controversy, are customarily admitted to meni-bership in the rank-and-file labor unions having jurisdiction in the field andincluded in the units covered by collective bargaining contracts. Under thesecircumstances, and for the reasons indicated in the foregoing discussion, weshall include the disputed categories of employees in the unit herein foundappropriate.We find that all production and maintenance employees of the Company'slogging operations at Fairview, Eden ridge, and Bone Mountain, Oregon,including bull bucks, hook tenders, scalers, head mechanics, truck foreman,head loaders, head cook, chief engineer, and construction foreman, but ex-cluding all clerical employees, railroad, shop, and maintenance employeesin the unit previously established by the Board, camp foremen and all super-visory employees above the rank of camp foremen, constitute a unit appro-priate for the purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the ActV THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen he resolved by an election by secret ballot among the employees inthe appropriate unit who were employed during the pay-roll period imme-diately preceding the elate of the Direction of Election herein, subject to thelimitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the. investigation to ascertain representativesfor the purposes of collective bargaining with Coos Bay,Lumber Company,Marshfield, Oregon, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Director for theNineteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11,, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period imme-diately preceding the date of this Direction including employees who didnot work during the said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excluding COOS BAY LUMBER COMPANY101those employees who have since quit or been discharged for cause and havenot been rehired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Local 7-394, InternationalWoodworkers of America, C. I. 0., for the purposes of collective bargaining.MR GERARD D REILLY, dissenting:Although on its face this decision does not purport to stand for any broadprinciple, the actual conclusion reached by the majority goes considerablyfurther in the direction of eliminating all barriers between management andworkers than did the recent decision in thePackard 117otor Car Companycase." The unit found appropriate by the majority of the Board in that casewas confined to foremen of various grades and did not include non-super-visory employees. Moreover, emphasis was placed upon'the fact that theorganization which sought recognition as bargaining representative was anominally independent organization not affiliated with any union represent-ing production workers In the unit found appropriate here, however, wehave the spectacle of supervisors and non-supervisory employees not onlyin the same bargaining unit but represented by the same labor organization.The undisputed evidence in the record shows that bull bucks, hook tend-ers, head mechanics, head loaders, head cooks, construction foremen, truckforemen, scalers, and the chief engineer possess independent "authority tohire, promote, discharge, discipline, or otherwise effect changes" in thestatus of other employees. The Union made no effort to refute this testi-mony. It contended, however, that there was a well-established custom inthe industry of including such employees in bargaining units composed prin-cipally of non-supervisory employees. In advancing this contention, theUnion was undoubtedly seeking to bring this case within the exception notedin theMaryland Drydockdecision" with respect to the printing trades.'The chief difficulty with this contention is that no such custom exists inthe lumber industry A review of all cases presented to the Board whereinemployees engaged in this industry were involved clearly fails to reveal anygeneral practice of including supervisory employees in bargaining unitscomposed of rank and file employees." There is no evidence that the Boardhas ever heretofore found supervisory employees in this industry to occupy1161 N L R B 410Matterof The Maryland Drydock CompanyandLocal No 31 ofthe Independent Union ofATaiinc and Shipbuilding Woihers of Aencieca,49 N L R B 73314MatterofW FHallPiinhngCompanyandChicago Matters'UnionNo 2, Subordinate Unionof the International Typogiaphical Union of Noith America,51N L R B640 in the maritimetrades. which weie also referred to in theMaryland Drydockcase,supra,as an exception,the pre-vailing custom segregates officers and crews in separate bargaining units as well as different unions18 The Board has issued 73 formal decisions involving the industry In the majority of these cases,the categories involved here were not specificallymentioned In only 6 cases did the Union Specifi-cally seek to include employees in any of these categoriesIii at least13 cases, thrUiiion has agreedto the crclirsion ofsuchemployees and,litat least 5 cases,it successfully argued foi their ciclusion 102DECISIONS OF NATIONALLABOR RELATIONS BOARDa status with respect to collective bargaining different from thatof super-visory employees in industry generally"On the contrary, the Board has apparently decided in each case, wheneverthe issue was present, the question of whether or not these titles carried withthem supervisory authority Therefore, this case shouldnot beconfusedwith the occasional decision in which certain of these occupations have beenincluded, either by agreement of the parties or because of a finding by theBoard that the supervisory authority annexed to the title wasnegligible. 21When it has been clear that a bull buck or a hook tenderactually possessessupervisory authority, we have held the employers chargeable with theconsequences of their acts.'1 Such a holding clearly implied that these per-sons have no 'right to influence their subordinates with respectto unionmatters. Yet, in this case, we are laying the foundationof a legal claim torecognition by an organization which includes persons for whose conductan employeris responsible.In view of the somewhat nebulous discussion in the majoritydecision, itis difficult to ascertain whether the "custom" which is relied upon is a "cus-tom" of including supervisory employees i n collectivebargainingunits ofnon-supervisory employees or a "custom" of the industry to the effect thatthe categories involved do not possess supervisory authority.Regardless ofwhat is intended, I disagree since the conclusionis erroneouseither as amatter of fact' or as a hatter of law.'19 SeeMatter of Weyerhaeuser Timber Company,35 N L. R. B. 810 CfMatter of R RDonWelly & Sons Company,60 N L. R B. 63520Matter of Collins Pine Company,54 N L R B670;Matter of Casper Lumber Company,55N. L R B. 819.u Matter of Weyerhaeuser Timber Company, supra22No custom of commingling supervisory and non-supervisory employees in collective bargainingexists in the logging industry See footnote 18,supram Eighth Annual Report,page 56 "the Board's experience lias shown that similar classifica-tions of employees may exercise supervisory duties in one case and not in another.Consequently, theexclusion of assistant foremen, for example,in one case would not necessarily mean that assistantforemen in another case in the same industry would be excluded 11